PER CURIAM.
Maurice Johnson appeals the district court’s orders dismissing his civil action pursuant to 42 U.S.C. § 1983 (2000), and denying relief on his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and the district court’s orders and find no re*774versible error. We affirm the district court’s dismissal of Johnson’s § 1983 complaint on the reasoning of the district court. Johnson v. West, No. CA-03-3406-8-PJM (D.Md. May 14, 2004). In addition, we find that the district court’s denial of Johnson’s Rule 59(e) motion was not an abuse of discretion. Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir.1991). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED